DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method assigning, by at least one computing device, a plurality of virtual terminals to multiple physical residential properties identified in a data structure wherein each of the virtual terminals is allocated to only one of the multiple residential properties, wherein each of the multiple residential properties is associated with a residential user; and for each of the plurality of assigned virtual terminals: after the virtual terminal is assigned to a residential property, soliciting, by the at least one computing device, activation information from the residential user associated with the residential property, through the virtual terminal in an augmented reality environment presented at a mobile device of the residential user at the assigned residential property, the activation information including account details for an account issued to the residential user; activating, by the at least one computing device, the virtual terminal for the account of the residential user; in response to a request from an initiating user, providing, by the at least one computing device, augmented reality content for the assigned residential property to a mobile device associated with the initiating user, whereby the virtual terminal is presented at the mobile device of the initiating user at the assigned residential property as part of the augmented reality environment; soliciting, by the at least one computing device, transaction details from the initiating user, for a network transaction between an account associated with the initiating user and the account of the residential user, through the virtual terminal in the augmented Application No: 15/850,654Page 2 of 15Amendment C and Response to Non-Final Office Action reality 
The closest prior art of US 20190188672 A1 (“Charles et al.”) discloses a method to solicit activation information from merchant, activating a virtual terminal, providing augmented reality content to mobile device of a initiating user, solicit transaction detail from initiating user, initiating and authorize transaction. 
However, the combination of the prior arts neither singly nor in combination does not disclose soliciting activation information through an augmented reality environment and assigning a virtual terminal to multiple physical residential properties which each associated with a residential user in view of the specific combinations of the recited steps and functions in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685